DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1)	Applicant's election with traverse of Group A in the reply filed on 09/14/2022 is acknowledged.  The traversal is on the ground(s) that the claims of Group B require the features of claim 1 of Group A; that the claims of both Groups A and C are directed towards a disposable tubular insert or syringe barrel and a reusable outer sleeve detachable received on the tubular insert; and that Group D requires the device of claim 22 of Group C.  This is not found persuasive because claim 1 of Group A is effectively a common technical feature of claim 22 of Group B. Additionally, common technical features that were not novel over the prior art were found between Groups A and C, as stated within the restriction filed 09/08/2022, and Group C is effectively a common technical feature of Group D.
The requirement is still deemed proper and is therefore made FINAL.
Claims 21-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 014/2022.
Drawings
2)	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 56 (Fig. 6).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
3)	Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Objections
4)	Claims 6-7 and 9 are objected to because of the following informalities:  
Claim 6, line 2, “for allow for” should read “to allow for” for grammatical correctness
Claim 7, line 3, “the projection” should read “the lateral projection” for clarity and continuity
Claim 7, line 4, “the insert” should read “the disposable tubular insert” for clarity and continuity
Claim 7, line 3, “the sleeve” should read “the reusable outer sleeve” for clarity and continuity
Claim 9, line 4, “the insert” should read “the disposable tubular insert” for clarity and continuity
Appropriate correction is required.
Claim Rejections - 35 USC § 112
5)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


6)	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7)	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “fluid” in line 10. However, it is unclear if this “fluid” is the same “fluid” as claim 1, line 7, or a separate entity. Therefore, the claim is indefinite. For the purposes of examination, Examiner will interpret “fluid” of claim 1, line 10, as “the fluid”.
Claim 5 recites the limitation “and further comprising” in line 2. However, it is unclear what exactly is “further comprising” an internally threaded collar – the proximal portion of the reusable outer sleeve, or the syringe as a whole. Therefore, the claim is indefinite. For the purpose of examination, Examiner will interpret “and further comprising” as “and wherein the syringe further comprises”, based on interpretation of the specification (Paragraph [0029], as originally filed), and Fig. 2C.
Claim 6 recites the limitation "the externally threaded proximal portion of the reusable outer sleeve" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim, as claim 6 is dependent upon claim 4, while “externally threaded” referring to a proximal portion of the reusable outer sleeve is first referred to in claim 5. Therefore, the claim is indefinite. For the purposes of examination, Examiner will interpret “The syringe of claim 4” of claim 6, line 1, as “The syringe of claim 5”, resulting in antecedent basis.
Claim 6 recites the limitation "the internally threaded collar" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim, as claim 6 is dependent upon claim 4, while “internally threaded collar” is first referred to in claim 5. Therefore, the claim is indefinite. For the purposes of examination, Examiner will interpret “The syringe of claim 4” of claim 6, line 1, as “The syringe of claim 5”, resulting in antecedent basis.
Claims 2-20 are rejected under 35 U.S.C. 112(b) by virtue of their dependence on claim 1.
Claim Rejections - 35 USC § 102
8)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10)	Claims 1, 4, 7-8, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Creaturo (U.S. PGPUB 20150073354), hereinafter Creaturo.
Regarding claim 1, Creaturo teaches a syringe assembly (as shown in Fig. 1) comprising:
a barrel assembly (Fig. 1; 100, 106) comprising a disposable tubular insert (Fig. 1; 106) and a reusable outer sleeve (Fig. 1; 100) (Examiner interprets the tubular insert to be disposable and the outer sleeve to be reusable as these terms are functional, and the tubular insert is perfectly capable of being disposed of after use while the outer sleeve is perfectly capable of being reused), the tubular insert forming a fluid reservoir [Paragraph 0043] and having a fluid opening at a distal end thereof [Paragraph 0045], the reusable outer sleeve being detachably received on the tubular insert (as shown in Figs. 5A-B) and having visible scale markings (Fig. 1; 118, 120) thereon;
a stopper (Fig. 1; 122) movably received in the tubular insert for sealing a proximal end of the tubular insert [Paragraph 0045] and for displacing fluid into or out of the tubular insert through the fluid opening upon movement of the stopper within the tubular insert [Paragraph 0045]; and
a user-operable plunger (Fig. 1; 116) coupled to the stopper (as shown in Fig. 1) for causing the stopper to move within the tubular insert and thereby displace fluid into or out of the tubular insert through the fluid opening under the control of the user [Paragraph 0045].
Regarding claim 4, Creaturo teaches the syringe of claim 1, wherein a proximal portion of the disposable tubular insert (Fig. 4; 128, 130) and a proximal portion of the reusable outer sleeve (Fig. 3; 112) are each formed with adjoining portions of a flange (112, 128, and 130 being the portions of the flange themselves) that can be held by a user’s fingers when operating the plunger [Paragraph 0045].
Regarding claim 7, Creaturo teaches the syringe of claim 1, wherein a proximal portion of the disposable tubular insert has a lateral projection (Fig. 4; 130), and wherein a proximal portion of the reusable outer sleeve has an open-ended bayonet slot (Fig. 5A; 132) for slidably receiving the lateral projection to detachably secure the reusable outer sleeve to the disposable tubular insert [Paragraph 0046].
Regarding claim 8, Creaturo teaches the syringe of claim 7, wherein the proximal portion of the disposable tubular insert also includes one or both of a flange that can be held by a user’s finger when operating the plunger, and an annular collar beneath the thumb press of the plunger (Fig. 4; 128) (emphasis added by Examiner to show that only the annular collar is being rejected by this reading of the art).
Regarding claim 18, Creaturo teaches the syringe of claim 1, further comprising a Luer connector (Fig. 1; 126) at the fluid opening of the disposable tubular insert [Paragraph 0045].
Regarding claim 19, Creaturo teaches the syringe of claim 1, further comprising a hollow needle or cannula (Fig. 1; 124) at the fluid opening of the disposable tubular insert (as shown in Fig. 1).
Regarding claim 20, Creaturo teaches the syringe of claim 1, further comprising a lengthwise slot or window (Fig. 1; 102) through which a fluid level in the disposable tubular insert can be viewed [Paragraph 0042].
11)	Claims 1, and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Creaturo (Examiner would like to clarify on the record that the embodiment of Creaturo used for this rejection, and therefore the rejection of claim 1, are different than that used in the previous 35 U.S.C. 102(a)(1) rejection using Creaturo).
Regarding claim 1, Creaturo teaches a syringe (as shown in Fig. 8) comprising:
a barrel assembly comprising a disposable tubular insert (Fig. 11; 218) and a reusable outer sleeve (Fig. 9; 200) (Examiner interprets the tubular insert to be disposable and the outer sleeve to be reusable as these terms are functional, and the tubular insert is perfectly capable of being disposed of after use while the outer sleeve is perfectly capable of being reused), the tubular insert forming a fluid reservoir [Paragraph 0053] and having a fluid opening at a distal end thereof [Paragraph 0053], the reusable outer sleeve being detachably received on the tubular insert [Paragraph 0052] and having visible scale markings thereon (Fig. 8; 208);
a stopper (Fig. 11; 222) movably received in the tubular insert for sealing a proximal end of the disposable tubular insert and for displacing fluid into or out of the disposable tubular insert through the fluid opening upon movement of the stopper within the disposable tubular insert [Paragraph 0053]; and 
a user-operable plunger (Fig. 11; 220) coupled to the stopper for causing the stopper to move within the disposable tubular insert and thereby displace the fluid into or out of the disposable tubular insert through the fluid opening under control of the user.
Regarding claim 9, Creaturo teaches the syringe of claim 1, wherein a proximal portion of the disposable tubular insert has a laterally projecting arm (Fig. 11; 212), and wherein a proximal portion of the reusable outer sleeve has a laterally facing cavity (Fig. 9; 214) and a proximal retaining wall (Fig. 8; 210) for releasably receiving and retaining the arm upon rotation of the reusable outer sleeve and the disposable tubular insert with respect to each other [Paragraphs 0051-0052].
Regarding claim 10, Creaturo teaches the syringe of claim 1, wherein a proximal portion of the disposable tubular insert has a pair of laterally projecting arms (Fig. 11; 212), and wherein a proximal portion of the reusable outer sleeve has a pair of laterally facing cavities (Fig. 9; 214) and proximal retaining walls (Fig. 8; 210) for releasably receiving and retaining the respective arms [Paragraphs 0051-0052].
	Regarding claim 11, Creaturo teaches the syringe of claim 10, wherein the cavities face different directions (as shown in Fig. 10) and the arms enter the respective cavities upon rotation of the reusable outer sleeve and the disposable tubular insert with respect to each other [Paragraph 0051-0052].
	Regarding claim 12, Creaturo teaches the syringe of claim 10, wherein the proximal portion of the disposable tubular insert and the proximal portion of the reusable outer sleeve together form a flange (as shown in Fig. 8) that can be held by a user’s finger when operating the plunger [Paragraph 0051].
Claim Rejections - 35 USC § 103
11)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13)	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Creaturo in view of Loe (U.S. PGPUB 20080086092), hereinafter Loe.
Regarding claim 5, Creaturo teaches the syringe of claim 1. However, Creaturo fails to teach wherein a proximal portion of the reusable outer sleeve is externally threaded, and the syringe further comprises an internally threaded collar for engaging the external threaded proximal portion of the reusable outer sleeve to detachably retain the reusable outer sleeve on the disposable tubular insert.
Lo teaches a syringe (as shown in Fig. 8) comprising:
a barrel assembly comprising a disposable tubular insert (Fig. 10; 23) and a reusable outer sleeve (Fig. 8; 1a), the tubular insert forming a fluid reservoir (Fig. 10; 24) and having a fluid opening at a distal end thereof (Fig. 10; 27), there reusable outer sleeve being detachably received on the disposable tubular insert [Paragraph 0024];
wherein a proximal portion of the reusable outer sleeve is externally threaded (Fig. 9; 2c), and wherein the syringe further comprises an internally threaded collar (Fig. 9; 21) for engaging the externally threaded proximal portion of the reusable sleeve to detachably retain the reusable outer sleeve on the disposable tubular insert [Paragraph 0024].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Creaturo to teach wherein a proximal portion of the reusable outer sleeve is externally threaded, and the syringe further comprises an internally threaded collar for engaging the external threaded proximal portion of the reusable outer sleeve to detachably retain the reusable outer sleeve on the disposable tubular insert, as taught by Loe. Doing so would have allowed for secure but removable attachment of the reusable outer sleeve from the disposable tubular insert, as taught by Loe [Paragraph 0024].
Regarding claim 6, Creaturo in view of Loe teaches the syringe of claim 5, wherein the externally threaded proximal portion of the reusable outer sleeve has axial slits (Fig. 9; 2f) and a variable diameter along its length (as shown in Fig. 9) to allow for inward compression by the internally threaded collar [Paragraph 0024].
14)	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Creaturo in view of Lo (U.S. Patent No. 6402721), hereinafter Lo.
	Regarding claim 17, Creaturo teaches the syringe of claim 1, but fails to teach wherein the plunger is detachably coupled to the stopper to allow reuse of the plunger.
	Lo teaches a syringe (as shown in Fig. 1) comprising:
	a tubular portion (Fig. 1; 20);
	a stopper (Fig. 1; 61) movably received in the tubular portion for sealing a proximal end of the tubular portion and for displacing fluid into or out of the tubular portion through a fluid opening (Fig. 1; 31) upon movement of the stopper within the tubular portion; and
	a user-operable plunger (Fig. 1; 67) for causing the stopper to move within the tubular insert and thereby displace the fluid into or out of the tubular portion through the fluid opening under control of the user;
	wherein the plunger is detachably coupled to the stopper (via Fig. 1; 64, 68) to allow reuse of the plunger [Col. 2; lines 35-40].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Creaturo to teach wherein the plunger is detachably coupled to the stopper to allow reuse of the plunger, as taught by Lo. Doing so would allow for reuse of the plunger, as taught by Lo [Col. 2; lines 35-40].
Allowable Subject Matter
15)	Claims 2-3 and 13-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
16)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        

/THEODORE J STIGELL/Primary Examiner, Art Unit 3783